Citation Nr: 0430831	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits, including a monetary allowance as a 
child of a Vietnam veteran born with spina bifida.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is the natural born daughter of a veteran who 
served from July 1964 to July 1966, including service in 
Vietnam during the Vietnam War.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, (which is the 
agency of original jurisdiction (AOJ) in this matter).  On 
her August 2003 VA Form 9, the appellant requested a hearing 
before a member of the Board at the Baltimore RO.  VA sent 
her a letter informing her that the Baltimore RO does not 
offer Travel Board hearings and that she could opt for a 
Central Office Hearing (in Washington, D.C.) if she wished.  
She has not replied.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel. 38 U.S.C.A. § 
7104(c).

The file contains no clear diagnosis of spina bifida.  The 
appellant stated in her October 2000 claim that spina bifida 
was first diagnosed in February 1998, and was subsequently 
diagnosed in September 2000.  In a September 2001 VA Form 21-
4142, Authorization and Consent to Release Information, it 
was noted that spina bifida was diagnosed three years 
earlier, and that her sister had spina bifida diagnosed.  The 
appellant has not submitted any medical records reflecting a 
diagnosis of spina bifida, nor has she submitted a VA Form 
21-4142 authorizing the release of records prior to October 
2000.  VA has been placed on notice of the existence of 
pertinent medical records that may contain the relevant 
diagnosis, and some attempt should be made to identify the 
source of the medical treatment and obtain the records.

A July 2001 medical record indicates that the appellant 
initiated a claim for Social Security Administration (SSA) 
disability benefits.  There are no records on file pertaining 
to such benefits.  The Court has made it abundantly clear 
that records pertaining to awards of Social Security 
disability benefits (and supporting medical records) are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated her for spina bifida 
and associated symptoms. Specifically 
included should be the providers who 
diagnosed spina bifida in February 1998 
and September 2000.  The appellant should 
be notified that a clear medical 
diagnosis of spina bifida is essential to 
her claim.  She should be asked to submit 
a VA Form 21-4142 authorizing the release 
of any pertinent records not already on 
file.  The RO should make an exhaustive 
effort to obtain complete records from 
all identified health care providers.  In 
conjunction with this development, the 
appellant should be advised of the 
provisions of 38 C.F.R. § 3.158.  If any 
identified records sought cannot be 
obtained, it should be so noted for the 
record, along with an explanation why 
this is so.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records considered in 
conjunction with that claim.

3.  The RO should arrange for any further 
development that might be suggested by 
the results of the development above 
(e.g. VA examination or medical opinion).  
Then, the RO should readjudicate the 
claim.  If it remains denied, the 
appellant should be issued an appropriate 
SSOC and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  



The purposes of this remand are to ensure that the appellant 
is fully notified of the evidence necessary to support her 
claim, and to assist her with development of that claim.  She 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



